 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-18-01510-01-TUC-NVW
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Ulises Guadalupe Dorame-Garcia,
13                           Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on July 10, 2019.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a detention hearing and a preliminary revocation hearing and has
18   consented to the issue of detention being made based upon the allegations in the Petition.
19            The Court Further Finds that the Defendant has failed to sustain his burden of proof
20   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is
21   not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
22            IT IS ORDERED that the Defendant shall be detained pending further order of the
23   court.
24            Dated this 11th day of July, 2019.
25
                                                                Honorable John Z. Boyle
26                                                              United States Magistrate Judge
27
28
